Citation Nr: 1039170	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-38 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from January 1974 to May 1978 and 
June 2004 to November 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington, which denied service connection for tinnitus. 


FINDING OF FACT

The evidence establishes that the Veteran's tinnitus is the 
result of active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

The Veteran contends that he sustained recurrent ringing in his 
ears after being exposed to hostile fire in service. 

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he sustained recurrent ringing in his 
ears after being exposed to hostile fire in service.  

Service treatment records show that the Veteran complained of 
pain and pressure in the right ear in June 2005.  

In a February 2006 consult the Veteran reported being exposed to 
hostile fire and suffering tinnitus and hearing problems.  The 
physician found that the right ear recruits which is 
characteristic for a blast injury to the inner ear.  The 
Veteran's injury was noted to have taken place six to eight 
months prior.  

Since February 2006 the Veteran has consistently complained of 
ringing in the ears.  He is competent to report that he 
experiences recurrent tinnitus.  The Veteran is credible as his 
report that his ears hurt following hostile fire in service is 
consistent with the service treatment records and with his 
duties.  

At a March 2006 VA examination the Veteran reported constant 
tinnitus and significant military noise exposure from artillery, 
blasts, and heavy equipment.  Post-service noise exposure was 
found to be insignificant.  The claims file was not available for 
review.  The examiner opined that tinnitus in the absence of 
significant hearing loss was less than likely due to that noise 
exposure.  The examiner did not consider the February 2006 
findings that the Veteran's right ear was characteristic for a 
blast injury or the Veteran's consistent complaints of ringing in 
the ears since service.  As such the examiner's opinion is of no 
probative value. 

Given the Veteran's statements, which are consistent with the 
evidence of record, that the ringing in his ears began in service 
and has continued ever since, the record as a whole supports the 
Veteran's claim that he began to experience symptoms of tinnitus 
in service, which has persisted ever since.  

There is no competent medical evidence against a finding that the 
Veteran's manifested tinnitus had its onset during his active 
service and service connection for tinnitus is warranted.  See 38 
C.F.R. § 3.102.








ORDER

Service connection for tinnitus is granted. 







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


